UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 99-1140



RENE RAMSEY,

                                              Plaintiff - Appellant,

          versus


THE VILLA JOINT RETIREMENT CONVENT, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-98-1481-WMN)


Submitted:     June 17, 1999                 Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rene Ramsey, Appellant Pro Se. Saul E. Gilstein, Latonya B. Dargan,
GALLAGHER, EVELIUS & JONES, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rene Ramsey appeals the district court’s order granting the

Appellee’s motion for summary judgment and denying his motion for

summary judgment in his Title VII action claiming discrimination

based upon his race and gender.       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. See Ramsey

v. The Villa Joint Retirement Convent, Inc., No. CA-98-1481-WMN (D.

Md. Jan. 12, 1999).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                             AFFIRMED




                                  2